DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 4, 5, 7-9, and 24-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edamoto (JP2009257981A).
Referring to claims 1, 8, 9, and 24, Edamoto shows an image acquiring apparatus for a vehicle (see figure 1 and 10), comprising:
a light emitting unit configured to emit pulse light to a predetermined direction (see figure 1 Ref 5 also see paragraph 5);
an image acquisition unit configured to acquire a plurality of different images of target distance ranges by imaging reflected light returning from the target distance ranges at imaging timings set according to the target distance ranges (see figure 3 and figure 10-12) ; and
a timing controller configured to control a light emission cycle of the pulse light and the imaging timings (see paragraph 5 and 10), 

wherein the range of the specific distance is a range closest to the image acquisition unit among the target distance ranges or a range from which a recognition candidate object is detected among the target distance ranges (see paragraph 71-72 also see paragraphs 21-28 referring to the flow chart).
Referring to claim 2, Edmoto shows during bad weather or night, the range of the specific distance is a range closest to the image acquisition unit among the target distance ranges (see paragraph 71).
Referring to claim 4, Edmoto shows a plurality of ranges exist from which the recognition candidate object is detected, the range of the specific distance is set to a range closest to the image acquisition unit among the plurality of ranges (see paragraph 65).
Referring to claim 5, Edmoto shows wherein the timing controller is configured to set a number of times of light emission of the pulse light and a number of times of exposure of the image acquisition unit for the range of the specific distance larger than those for the ranges other than the range of the specific distance (see figure 9 note the distances detected beyond the peak of the triangular portion also see paragraph 42-44).
Referring to claim 7, Edmoto shows a timing controller is configured to lengthen a light emission time of the pulse light while shortening an exposure time of the image 
Referring to claim 24, Edamoto shows a vehicle comprising the image acquiring apparatus according to claim 1 (see figure 10-12). 
Referring to claim 25, 27, and 29 Edamoto shows the image acquisition unit detects, among the target distance ranges, the range of the specific distance (see paragraph 70 note based on the curvature of the road the resolution of where the curve in the road is raised).
Referring to claims 26, 28, and 30 Edamoto shows the range of the specific distance is detected when:
a target road environment is found in the range; or a target object is found in the range (see paragraph 70 note the target road is detected based on the curvature of the road).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edamoto (JP2009257981A) in view of Remillard (20030155513) 
. 
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.  Referring to the arguments pertaining to Edamoto failing to show the range of the specific distance is a range closest to the image acquisition unit among the target distance ranges or a range from which a recognition candidate object is detected among the target distance ranges:  Edamoto shows in paragraph 70 that the resolution of the distance detection is heightened in the area of a user’s gaze.  Paragraph 70 points out that a user’s gaze in poor weather conditions is the close to the vehicle when referring to the corresponding figures the gate closest to the vehicle shown in figures 11 and 12 would have the highest distance resolution and would be where the system is determining range to targets.  
Edamoto also teaches adjusting the resolution of the range gates on the basis of object recognition.  Note paragraph 47-50 and figure 10.  Note when pedestrian is detected in one of the range gates as shown in figure 10 the resolution in that gate that includes the pedestrian as identified by the object recognition protocol has increased .  

   Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645